Case: 17-10732   Date Filed: 11/06/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10732
                            Non-Argument Calendar
                          ________________________

         D.C. Docket Nos. 1:16-cv-03153-TWT; 1:02-cr-00377-TWT-GGB-4



PATRICK BLASINGAME,

                                                 Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                 Respondent - Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (November 6, 2019)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 17-10732     Date Filed: 11/06/2019   Page: 2 of 2


         Patrick Blasingame appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, in which he argued that Johnson v. United States, 135 S. Ct. 2551

(2015), invalidated his 18 U.S.C. § 924(c) conviction (predicated on a conspiracy to

commit Hobbs Act robbery). The district court granted a certificate of appealability

on the issue of whether Johnson applies to § 924(c)(3)(B).

         While his appeal was pending, the Supreme Court decided United States v.

Davis, 139 S. Ct. 2319, 2323, 2336 (2019), in which it held that § 924(c)(3)’s

residual clause is unconstitutionally vague. And we held in a published order that

Davis announced “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable” under 28

U.S.C. § 2255(h)(2). See In re Hammoud, 931 F.3d 1032, 1038–41 (11th Cir. 2019).

         Because the district court did not have the benefit of these decisions when

adjudicating Mr. Blasingame’s § 2255 motion, we vacate and remand so that the

district court may reconsider, in light of these new precedents, whether he is entitled

to any § 2255 relief. In addition to the issues the parties have raised up to now, the

district court may wish to consider whether it makes sense to permit Mr. Blasingame

to amend his motion in light of Davis. We express no opinion about this or any other

issue.

         VACATED AND REMANDED.




                                            2